NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JENAE S. ASIRE,                                 No.    20-16478

                Plaintiff-Appellant,            D.C. No.
                                                3:20-cv-00039-RCJ-CLB
 v.

CARSON CITY SCHOOL DISTRICT;                    MEMORANDUM*
RICHARD STOKES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Jenae S. Asire appeals the district court’s dismissal of her action against her

former employer, Carson City School District. Reviewing de novo, we affirm. See

Circuit City Stores, Inc., v. Adams, 279 F.3d 889, 892 n.2 (9th Cir. 2002).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly held that the arbitration clause was valid and

enforceable. The clause complied with governing Nevada law by including,

among other things, a specific indication that the compelled party consented to the

agreement. NRS 597.995. Nothing about the clause was unconscionable, given

that it was four pages long, contained all capital letters noting that some rights are

foregone by agreeing to arbitration, and included evidence of assent from Asire.

See D.R. Horton, Inc. v. Green, 96 P.3d 1159, 1162 (Nev. 2004) (holding that a

finding of unconscionability requires procedural as well as substantive

unconscionability), overruled on other grounds by Home Corp. v. Ballesteros, 415

P.3d 32 (Nev. 2018).

      The district court also properly held that allegations of material breach do

not excuse arbitration. See Local Union No. 721, United Packinghouse, Food &

Allied Workers, AFL-CIO v. Needham Packing Co., 376 U.S. 247, 251–52 (1964)

(“Arbitration provisions, which themselves have not been repudiated, are meant to

survive breaches of contract.”)

      Finally, the district court was correct to deny as moot Asire’s motion for

judgment on the pleadings. Because the court compelled arbitration, the pending

motion for judgment on the pleadings was necessarily moot.

AFFIRMED.




                                           2